Citation Nr: 1013777	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
disability, and if so, whether service connection is 
warranted.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for right shoulder surgery performed on April 27, 
2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to December 
1986, and from April 1987 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a Board 
hearing before the undersigned in Washington, D.C. via video 
conference from the RO in February 2009.

The issues of service connection for a right shoulder 
disability on the merits and entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 for right shoulder surgery 
performed on April 27, 2007, are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In August 2005, the RO denied service connection for 
right shoulder impingement syndrome.  The Veteran did not 
appeal.

2.  Evidence submitted since the RO's August 2005 decision, 
which denied service connection for right shoulder 
impingement syndrome, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision which denied service 
connection for right shoulder impingement syndrome is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's August 2005 rating decision which denied service 
connection for right shoulder impingement syndrome; thus, the 
claim of service connection for a right shoulder disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
right shoulder disability, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

In an August 2005 rating decision, the RO denied service 
connection for right shoulder impingement syndrome on the 
basis that although the service treatment records reflected a 
one week history of shoulder pain in January 2004, the post-
service May 2005 VA examination revealed no right shoulder 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's August 
2005 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private medical evidence which showed that the Veteran 
underwent right shoulder surgery on April 27, 2007 for 
subacromial impingement and acromioclavicular joint arthrosis 
with labral tear of the right shoulder.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect 
since this competent evidence indicates that the Veteran does 
in fact have a right shoulder disability and the basis for 
the prior denial was that there was no current right shoulder 
diagnosis.  In considering whether to reopen a claim, VA must 
assume the credibility of the aforementioned evidence which 
supports the Veteran's claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995; but see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

New and material evidence has been received since the August 
2005 rating decision, and the claim of service connection for 
a right shoulder disability is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a right shoulder disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The claim of service connection for a right shoulder has been 
reopened based on the private medical evidence which 
establishes a current diagnosis, for which surgery was 
recently performed.  As noted, the Veteran had inservice 
treatment for a right shoulder complaints.  He has presented 
competent lay evidence of continuity of symptoms since 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  There is a current diagnosis.  The Veteran 
should be afforded a VA evaluation to determine if his 
current right shoulder disability is etiologically related to 
service.  

Until that matter is resolved, the issue of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 for right 
shoulder surgery performed on April 27, 2007, is deferred.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current right 
shoulder disability had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  
The examiner should specifically address 
the in-service treatment for shoulder 
complaints in January 2004, as well as 
the complaints noted on separation 
examination in November 2004.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Review the medical opinion obtained 
to ensure that the remand directives have 
been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

3.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


